Citation Nr: 1032717	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  06-17 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Hartford Regional Office in 
Newington, Connecticut


THE ISSUES

1.  Entitlement to service connection for a sleep disorder 
(claimed as sleep deprivation), to include as due to herbicide 
exposure.

2.  Entitlement to service connection for a psychiatric 
disability.

3.  Entitlement to service connection for bilateral hearing loss 
disability.


REPRESENTATION

Appellant represented by:	Veterans of the Vietnam War, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his wife

ATTORNEY FOR THE BOARD

Heather M. Gogola, Associate Counsel 


INTRODUCTION

The Veteran served honorably on active duty from March 1964 to 
March 1968.  He also served on active duty from May 1970 to April 
1971, under other than honorable conditions.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2005 rating decision by the Department of 
Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, 
Connecticut.  

In April 2007, the Veteran and his wife provided testimony at a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that proceeding is of record.

When this case was before the Board in October 2007, it was 
decided in part and remanded in part.  It has since been returned 
to the Board for further appellate action.


FINDINGS OF FACT

1.  A chronic sleep disorder was not present during service, and 
the Veteran's current sleep disorder, obstructive sleep apnea, is 
unrelated to his active service.  

2.  The Veteran's anxiety disorder, not otherwise specified, 
originated during his active service.  

3.  Hearing loss disability in the right ear has not been present 
at any time during the pendency of this claim.  

4.  The Veteran's left ear hearing loss disability is related to 
noise exposure during his active service.  


CONCLUSIONS OF LAW

1.  A sleep disorder was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

2.  An anxiety disorder, not otherwise specified, was incurred in 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.303 (2009).

3.  Right ear hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.385 (2009).

4.  Left ear hearing loss disability was incurred in active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.385 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2009), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2009), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  

As part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, if 
any, of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  Although the regulation previously required VA to 
request that the claimant provide any evidence in the claimant's 
possession that pertains to the claim, the regulation has been 
amended to eliminate that requirement for claims pending before 
VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  The Court further held that VA 
failed to demonstrate that "lack of such a pre-AOJ-decision 
notice was not prejudicial to the appellant, see 38 U.S.C. 
§ 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that 
'[i]n making the determinations under [section 7261(a)], the 
Court shall...take due account of the rule of prejudicial 
error')."

The timing requirement enunciated in Pelegrini applies equally to 
the initial-disability-rating and effective-date elements of a 
service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 
(2006).

In this case, the Veteran was provided required notice in a 
letter mailed in October 2005, before the initial adjudication of 
the claims.  In addition, he was provided notice with respect to 
the effective-date and disability-elements of the claims in a 
March 2006 letter, sent after the initial adjudication of the 
claims.  As explained below, the Board has determined that the 
evidence currently of record is sufficient to substantiate the 
Veteran's claims for service connection for psychiatric 
disability and left ear hearing loss disability.  Therefore, no 
further development under the VCAA or the pertinent implementing 
regulation is required before the Board decides those claims.

With respect to the sleep disorder and right ear hearing loss 
claims, the Board finds that the Veteran has not been prejudiced 
by VA's failure to provide notice with respect to the disability-
rating and effective-date elements of the claims until after the 
initial adjudication of the claims.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  As explained below, the Board has 
determined that service connection is not warranted the claimed 
disabilities.  Consequently, no disability rating or effective 
date will be assigned, so the failure to provide earlier notice 
with respect to those elements of the claim is no more than 
harmless error.

With respect to the duty to assist, the Board notes that the 
Veteran's service treatment and personnel records as well as 
pertinent post-service treatment records have been obtained.  
Also, adequate VA examinations were provided.  Neither the 
Veteran nor his representative has identified any outstanding 
evidence that could be obtained to substantiate his sleep 
disorder or right ear hearing loss claim.  The Board is also 
unaware of any such evidence.  Therefore, the Board is satisfied 
that the VA has complied with the duty to assist requirements of 
the VCAA and the pertinent implementing regulation.  

In sum, the Board is satisfied that any procedural errors in the 
development and consideration of the claims by the originating 
agency were insignificant and non-prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claims.

Legal Criteria

Entitlement to service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

For the purpose of applying the laws administered by VA, impaired 
hearing will be considered a disability when the auditory 
threshold for any of the frequencies of 500, 1000, 2000, 3000 and 
4000 Hertz is 40 decibels or greater; the auditory thresholds for 
at least three of these frequencies are 26 decibels or greater; 
or speech recognition scores using the Maryland CNC Test are less 
than 94 percent.  38 C.F.R. § 3.385.

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as opposed to merely isolated findings or 
a diagnosis including the word "chronic."  When the fact of 
chronicity in service (or during any applicable presumptive 
period) is not adequately supported, then a showing of continuity 
after discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Additionally, service connection may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  38 C.F.R. § 3.303(d). 

A Veteran, who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era, shall 
be presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the Veteran was not exposed to any such agent 
during that service.  38 C.F.R. § 3.307(a)(6)(iii).

38 U.S.C.A. § 1116(a) provides presumptive service connection on 
the basis of herbicide exposure for specified diseases manifested 
to a degree of 10 percent within a specified period in a Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.  It also provides presumptive 
service connection on the basis of herbicide exposure for each 
additional disease that the Secretary determines in regulations 
prescribed under this section warrants a presumption of service-
connection by reason of having a positive association with 
exposure to an herbicide agent, and that becomes manifest within 
the period (if any) prescribed in such regulations in a Veteran 
who, during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975.

Whenever the Secretary determines, on the basis of sound medical 
and scientific evidence, that a positive association exists 
between (A) the exposure of humans to an herbicide agent, and (B) 
the occurrence of a disease in humans, the Secretary shall 
prescribe regulations providing that a presumption of service 
connection is warranted for that disease for the purposes of this 
section.  38 U.S.C.A. § 1116(b)(1).

In making determinations for the purpose of this subsection, the 
Secretary shall take into account (A) reports received by the 
Secretary from the National Academy of Sciences under section 3 
of the Agent Orange Act of 1991 [note to this section], and (B) 
all other sound medical and scientific information and analyses 
available to the Secretary.  In evaluating any study for the 
purpose of making such determinations, the Secretary shall take 
into consideration whether the results are statistically 
significant, are capable of replication, and withstand peer 
review.  38 U.S.C.A. § 1116(b)(2).

An association between the occurrence of a disease in humans and 
exposure to an herbicide agent shall be considered to be positive 
for the purposes of this section if the credible evidence for the 
association is equal to or outweighs the credible evidence 
against the association.  38 U.S.C.A. § 1116(b)(3).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits under 
laws administered by the Secretary.  The Secretary shall consider 
all information and lay and medical evidence of record in a case 
before the Secretary with respect to benefits under laws 
administered by the Secretary.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the Secretary shall 
give the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107 (West 2002); 38 C.F.R. § 3.102 (2009); see also Gilbert v. 
Derwinski, 1 Vet.  App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 
Vet. App. at 54.

Analysis

A.  Sleep Disorder and Psychiatric Disability

The Veteran contends that he has a sleep disorder and a 
psychiatric disorder due to his active service.  Specifically 
during his April 2007 hearing before the undersigned Veterans Law 
Judge, the Veteran testified that he sought psychiatric treatment 
during service and had difficulty sleeping.  He also essentially 
stated that he felt discriminated against while in service on the 
basis of being Native American.  

An April 1966 service treatment record notes complaints of 
anxiety and a request for an appointment with a psychiatrist.  In 
April 1966 the Veteran was seen by a psychiatrist who provided a 
diagnosis of personality disorder, anti-social type, using 
alcohol to cloud his hostility and liberate his aggression.  The 
psychiatrist noted that the Veteran wanted out of the service 
because he hated it, but the psychiatrist opined that he didn't 
feel the Veteran would function any better outside the service.  
A November 1966 record notes a request for weekly psychiatric 
appointments to deal with his problems.

A January 1967 emergency room record notes that the Veteran was 
unable to sleep and had been that way since entering service.  
The report of a July 1967 flight physical notes a normal mental 
state and a history of recurrent trouble sleeping due to unknown 
causes.  The Veteran also noted frequent trouble sleeping on his 
report of medical history of the same date but denied any 
depression, excessive worry, or nervous trouble of any sort.  The 
report of the separation examination in February 1968 notes that 
the Veteran's psychiatric status was found to be normal.  The 
Veteran did not indicate any trouble sleeping on his report of 
medical history of the same date.  

Review of service personnel records from the Veteran's first 
period of active service shows the Veteran performed his duties 
in a satisfactory to excellent manner, with no evidence of any 
disciplinary actions.  However, during his second period of 
active duty, the Veteran had multiple personnel action requests, 
including for civilian confinement for theft of an automobile and 
for being AWOL.  The Veteran was eventually discharged with an 
undesirable discharge certificate.

The Veteran's April 1970 enlistment examination for his second 
period of active service disclosed a normal psychiatric state.  
On his report of medical history, the Veteran indicated frequent 
trouble sleeping, but denied depression, excessive worry, or 
nervous trouble of any sort.  Upon separation in February 1971, 
the Veteran reported depression or excessive worry on his report 
of medical history.  The separation examiner noted that the 
depression "refers to Air Force."  The separation examination 
disclosed a normal psychiatric state.

Post service treatment records document complaints of depression 
and sleep difficulties.  Treatment records from Mashantucket 
Pequot Tribal Health Services dated from May 1996 to October 2007 
note complaints of depression and sleep difficulties.  At that 
time, a diagnosis of a sleep disorder due to depression and a 
stressful social situation was provided.  A March 1997 record 
notes a diagnosis of mild anxiety.  

A private treatment record dated in November 2004 from H.K., 
M.D., notes the Veteran complained of feeling numb as he was 
drifting off to sleep as well as not feeling rested in the 
mornings or all day.  The physician noted that the Veteran had 
multiple symptoms of pain and paresthesias, and noted that he 
likely had obstructive sleep apnea and possible other 
parasomnias.   

An August 2002 treatment record notes that the Veteran had some 
social problems and was not sleeping well.  A diagnosis of 
insomnia was provided.

On his Agent Orange Registry Form, the Veteran noted complaints 
of a sleep disorder and depression.  

A statement from J.H., LCSW, indicates that the Veteran was 
referred to him by a physician for behavioral therapy.  The 
therapist stated that it was his clinical opinion that the 
Veteran suffered from a mood disorder due to a general medical 
condition.  The therapist noted multiple medical problems 
including depression and further stated that it had become clear 
to him that the Veteran's depression is negatively impacting the 
Veteran's functioning.  The therapist stated that the Veteran's 
depression began to negatively affect the Veteran while he was 
serving with the United States Air Force, specifically with his 
outfit at Patrick Air Force Base in Coco Beach, Florida.  The 
therapist also noted that the Veteran probably was exposed to 
Agent Orange because he was a freight loader and as such the 
Veteran reported spills and exposure during active duty.  The 
Veteran had reported a series of incidents since his active 
service that had very much impacted in a negative fashion on his 
ability to lead a "normal" life as exhibited by relational 
problems, job retention, and bouts of marked depression.  
Finally, the therapist stated that in his professional opinion, 
many of the Veteran's physical and mental health maladies were 
the direct result of the Veteran's probable exposure to Agent 
Orange.

An April 2007 letter from J.W.L., LCSW, notes that the focus of 
the Veteran's treatment was centered on his moderate recurrent 
depressive disorder without psychotic features.  The therapist 
noted that the Veteran had a very difficult early childhood and 
joined the Air Force to improve his life's situation.  The 
Veteran stated that while in the Air Force, he had experienced a 
great deal of racism and overall had a highly negative experience 
in the military, leaving the military feeling worse than prior to 
his enlistment.  The Veteran continued to report flashbacks, 
sleep disruption, nameless fears and other contributors to the 
depressive condition he currently experienced.  

The Veteran was afforded a VA psychiatric examination January 
2010, as directed by the Board.  The examiner noted that mental 
health providers at the Mashantucket Pequot Tribal Health 
Services supported the Veteran's claim that he had severe 
depression resulting from the social mistreatment he received in 
the Air Force as well as his exposure to Agent Orange.  The 
examiner noted that the Veteran was raised in a disrupted family 
and reported being sent to a correctional institution as a young 
teen.  The Veteran's service treatment records note that the 
Veteran had a number of disciplinary actions during his second 
period of service, as well as heavy drinking during both tours of 
duty.  The Veteran also reported that upon re-entry into the Air 
Force, his new unit was derogatory towards him as a Native 
American.  The Veteran specifically reported an incident in which 
he passed out drunk during his second period of active service, 
and another officer put his penis in the Veteran's face, 
expecting a fight.  The Veteran stated that he never reported the 
incident but rather waited for his superiors to do something 
about it, as everyone was aware it had happened. 

The examiner noted that the review of the claims file disclosed 
that the Veteran had several chronic medical conditions with 
nothing acute at the present time.  After a mental status 
examination, the examiner diagnosed anxiety disorder, not 
otherwise specified with features of PTSD, secondary to military 
sexual trauma, and alcohol dependence in sustained remission.  
The examiner opined that the Veteran's depression and other 
mental health conditions were not caused by or a result of the 
Veteran's military service between 1964 and 1968.  As there was 
no significant evidence to suggest that any of the mental health 
issues noted in the Veteran's record from the first period of 
service were related to any current diagnosis.  However, the 
examiner stated that his interview with the Veteran strongly 
suggested that the Veteran suffered from a sexual assault during 
his second tour of military service from 1970 to 1971 and that 
the military sexual trauma is the source of his current anxiety 
disorder, especially since the Veteran was a good soldier during 
his first tour of duty other than excess drinking.  However, the 
examiner stated that the Veteran's drinking was not considered to 
be a result of or aggravated by his military service.  The 
examiner finally stated that the Veteran was considered a good 
historian and that the sexual trauma was especially troublesome 
for him as a Native American with a high code of honor for the 
behavior of men, in an environment that supposedly values bravery 
and machismo.  

Pursuant to the Board's remand directive, the Veteran was 
afforded a VA examination in February 2010 to determine the 
nature and etiology of his sleep disorder.  The Veteran reported 
that the onset of his sleep apnea was six to eight years ago, 
sometime around 2002.  The examiner noted that sleep apnea was 
initially diagnosed in December 2009 and that a CPAP machine was 
used since that time.  The Veteran stated that his sleep problems 
began after gaining weight, when his weight reached around 220 
pounds about eight years ago.  After review of the record and 
thorough examination, the examiner provided a diagnosis of 
obstructive sleep apnea treated with CPAP.  The examiner further 
stated that it was less likely than not the current obstructive 
sleep apnea was related to the Veteran's symptoms in service, 
depression treatment, or sleep aids in 1967, but rather it was 
more likely than not related to the Veteran's weight gain and 
other non-service factors.  Moreover, review of the record showed 
30 plus years with no remarkable posited nexus to a sleep issue.  

Regarding the Veteran's claim for service connection for a sleep 
disorder, the record establishes that he currently has sleep 
apnea.  However, a Veteran seeking disability benefits must 
establish not only the existence of a disability, but also an 
etiological connection between his military service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. 
West, 13 Vet. App. 546, 548 (2000); Collaro v. West, 136 F.3d 
1304, 1308 (Fed. Cir. 1998).  There is no competent evidence in 
the present case that the Veteran's diagnosed sleep apnea is 
related to his complaints of sleep difficulties during active 
service or otherwise related to active service.  As discussed 
above, the February 2010 examiner has provided an opinion against 
the claim.  The Board has found the opinion to be persuasive 
because it was rendered after an examination of the Veteran and a 
review of the Veteran's pertinent history and is properly 
supported.

The Board notes that service connection may be granted under 
38 C.F.R. § 3.303(b) if a disease was present during service and 
the evidence establishes a continuity of symptomatology after 
service.  In addition, lay testimony is competent to establish 
the presence of observable symptomatology and, "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 
Vet. App. 398, 405 (1995) (lay person competent to testify to 
pain and visible flatness of his feet); Espiritu, 2 Vet. App. at 
494-95 (lay person may provide eyewitness account of medical 
symptoms).  

In this case, the Veteran was not diagnosed with a sleep disorder 
in service and he has not alleged that he has had continuous 
problems with sleep since service.  Instead, he has indicated 
that the symptoms of his sleep apnea began in approximately 2002 
after he had gained weight.  

With respect to the contention that the Veteran's sleep disorder 
is related to Agent Orange exposure, the Board notes that sleep 
apnea is not subjective to presumptive service connection on the 
basis of herbicide exposure, there is no medical or scientific 
evidence of record supporting the alleged nexus between herbicide 
exposure and the Veteran's sleep disorder, and the February 2010 
examiner has indicated that the Veteran's sleep disorder is 
related to weight gain, age and other non service factors.  

While the Veteran might sincerely believe that the Veteran's 
sleep apnea is related to his exposure to Agent Orange and his 
therapist might also believe that the Veteran's health problems 
are related to Agent Orange exposure, neither has the medical 
expertise required to provide a competent opinion concerning the 
etiology of the Veteran's sleep apnea.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Based on the evidence and analysis above, the Board concludes 
that service connection is not warranted for a sleep disorder, to 
include sleep apnea.  In reaching this decision, the Board has 
considered the benefit-of-the-doubt rule, but has determined that 
it is not applicable to this claim because the preponderance of 
the evidence is against the claim.

The Board notes for the record that to the extent the Veteran's 
psychiatric disability, discussed below, causes sleep 
disturbances, those symptoms will be for consideration in rating 
the psychiatric disability.

Regarding the Veteran's claim for service connection for 
psychiatric disability, the Board notes that the January 2010 VA 
examiner diagnosed an anxiety disorder not otherwise specified 
and opined that the disorder is related to the Veteran's second 
period of active service.  This opinion was rendered after a 
review of the Veteran's pertinent history and an examination of 
the Veteran.  The opinion is well supported and consistent with 
the Veteran's service personnel records.  Moreover, there is no 
medical opinion indicating that the Veteran's current anxiety 
disorder is not related to active service.  Accordingly, the 
Board concludes that the preponderance of the evidence supports 
this claim.

B.  Bilateral Hearing Loss Disability

The Veteran contends that he has hearing loss due to his active 
service.  Specifically, the Veteran asserted at his hearing 
before the undersigned Veterans Law Judge, his hearing loss was 
related to his noise exposure while working on planes during 
service.  The Veteran is competent to describe his exposure to 
loud noise.  Moreover, the Veteran's MOS was aircraft maintenance 
specialist.  The Board also notes that service connection for 
tinnitus was granted in the December 2005 rating decision.  

As reported above, for VA compensation purposes, impaired hearing 
will be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 
40 decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when the speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.

Service treatment records showed that audiometric testing 
conducted in January 1964, November 1966, July 1967, and February 
1968 revealed no hearing disability in either ear as defined by 
38 C.F.R. § 3.385.  

There is no post-service medical evidence of hearing loss 
disability prior to the February 2010 VA examination performed in 
response to the Board's remand directive.  That examination 
revealed puretone thresholds in the right ear of 10, 20, 25, 25, 
and 30 Hertz, respectively.  Puretone thresholds in the left ear 
were 10, 15, 15, 25, and 40 at 500, 1000, 2000, 3000, and 4000 
Hertz, respectively.  Speech recognition scores were 100 percent 
bilaterally.  The examiner provided a diagnosis of normal to mild 
sensorineural hearing loss bilaterally and opined that the 
hearing loss was at least as likely as not related to the 
Veteran's claimed noise exposure.  The examiner provided the 
rationale that the Veteran had more hearing loss than what would 
have been expected simply given his age and gender.  The presence 
of high frequency hearing loss was consistent with exposure to 
high intensity noise exposure.  Additionally the examiner noted a 
significant decrease in hearing sensitivity between induction and 
separation from the Veteran's first period of active service.  

While the examiner linked the hearing impairment in both of the 
Veteran's ears to active service, the examination disclosed that 
the Veteran did not have sufficient hearing impairment in the 
right ear to qualify as a disability for VA compensation 
purposes.  In addition, there is no other evidence indicating 
that the Veteran has sufficient hearing impairment in the right 
ear to qualify as a disability.  Therefore, service connection is 
not warranted for this claimed disability.  

The examination did disclose that the Veteran has hearing loss 
disability in his left ear and, as noted, the examiner linked the 
left ear hearing loss disability to service.  The Board has found 
the opinion to be persuasive because it was rendered after an 
examination of the Veteran and a review of his pertinent history 
and is properly supported.  There is no contrary medical opinion 
of record.  Therefore, the Veteran is entitled to service 
connection for his left ear hearing loss disability.  


						(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a sleep disorder (claimed as sleep 
deprivation) is denied.

Service connection for a psychiatric disability, currently 
diagnosed as anxiety disorder not otherwise specified, is 
granted.

Service connection for right ear hearing loss disability is 
denied.

Service connection for left ear hearing loss disability is 
granted. 






____________________________________________
Shane A. Durkin 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


